Winslow, C. J.
It is undisputed that as the plaintiff was-being hauled up by his fellow workmen the open hook jumped from the taut messenger wire by reason of the intermittent character of the pulling and thus caused the plaintiff’s fall. It is also undisputed that the open'hook was a dangerous instrumentality to use for the purpose for which it was here' used, by reason of its liability to jump from the messenger wire when a heavy object like a human being was to be raised. On the other hand, it was a perfectly safe and proper instrument to' be used when a light object, like a kit of tools, was to-be raised. It is also undisputed that there was a perfectly safe way of getting-to any place desired between the poles, and that way was to ascend the nearest pole and ride out on an *119apparatus called a carrier or cable car to the place desired. The testimony shows that the company had one and probably two of these carriers at its storeroom at the time of the accident, and that the plaintiff and his fellow workmen could have taken a carrier for use had they so desired, but that they deliberately chose not to use it, and took instead the open hook and pulley, which they knew to be dangerous. Under these circumstances the trial court was manifestly right in holding that there was no negligence on the part of the defendant, because it had furnished for such purposes a perfectly safe appliance, to wit, the earner, and was also right in holding that the plaintiff and his co-employees were guilty of negligence in deliberately choosing to use an appliance which was dangerous foj* the use intended, when the common employer had furnished a safe appliance which they were at liberty to take.
By the Court. — Judgment affirmed.